IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 96-10120
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JAVIER OROZCO-RAMIREZ,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:92-CR-274-P
                        - - - - - - - - - -
                          October 25, 1996
Before GARWOOD, JOLLY, and DENNIS, Circuit Judges:

PER CURIAM:*

     Javier Orozco-Ramirez appeals his sentence for conspiracy to

distribute 100 grams or more of heroin.   He objects to the amount

of heroin attributed to him by the district court and also

contends that the court erred by basing its drug-quantity

findings upon evidence from a codefendant’s trial.

     Our review of the record and the arguments and authorities

convinces us that no reversible error was committed.   The

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-10120
                                 -2-

district court's finding that the quantity of heroin attributed

to Orozco-Ramirez included the additional 100 or 200 ounces of

heroin that he intended to sell was based on "reasonably

reliable" evidence.   See United States v. Davis, 76 F.3d 82, 84

(5th Cir. 1996).   Furthermore, the district court’s possible

reliance on evidence from another trial did not rise to the level

of plain error.    See United States v. Calverley, 37 F.3d 160,162-

64 (5th Cir. 1994) (en banc).

     AFFIRMED.